Citation Nr: 18100052
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-31 008A
DATE:	
ISSUES DECIDED:	1	ISSUES REMANDED:	3
 
ORDER
Entitlement to service connection for tinnitus is denied.  
FINDING OF FACT
The probative, competent evidence is against a finding that the Veteran has a tinnitus disability that is related to active duty service.  
CONCLUSION OF LAW
The criteria for entitlement to service connection for tinnitus have not been satisfied.  38 U.S.C. §§ 1110, 1131, 5107 (2012);  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017). 
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran has active duty service in the United States Navy from February 1988 to February 1992.  He served in the Republic of Panama and the Persian Gulf, and was awarded a Combat Action Ribbon, among other commendations.  
In June 2017 the Veteran and his brother testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
Tinnitus
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  The Board of Veterans Appeals (Board) notes that tinnitus is considered a chronic disability for service connection purposes.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Boards analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by the Department of Veterans Affairs (VA).  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
The Veteran asserts that he has tinnitus as a result of noise exposure during active duty.  The Veteran reported that he has ringing in the ears as a result of being exposed to missiles being fired on his ship when he was in the Suez Canal.  He testified that he did not know when exactly the ringing in the ears started, but it may have been during service.  He testified that he had some occupational noise exposure since service while working in construction but that his noise exposure was not consistent due to frequent job loss and gaps in employment.
The record does not reflect a diagnosis of tinnitus during the pendency of the appeal.  However, the Veteran reported experiencing ringing in his ears.  Such lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability of tinnitus for service connection purposes.
With respect to an in-service injury, event, or illness, service treatment records are negative for any complaints or diagnosis of tinnitus.  However, the Veterans service personnel records indicate that he served as a cryptologic technician and helmsman/seaman and that he was exposed to missile fire while on the ship.  The Veterans descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board finds the Veteran has established an in-service event for tinnitus for the purpose of service connection.  
With respect to a nexus between the Veterans tinnitus and the in-service noise exposure, the Veteran underwent VA examination in May 2010.  At the time the Veteran asserted that the ringing in the ears began after service, and that his symptoms occurred daily but only lasted a few hours.  The VA examiner opined that his tinnitus was less likely than not caused by or a result of military noise exposure.  In making this determination the VA examiner reasoned that the Veteran had no present hearing loss and that his tinnitus reportedly began following his discharge from the military.  
Although the Veteran asserted during his hearing that he may have had ringing in the ears which began during service and persisted since service, other evidence is in conflict with this statement and indicates tinnitus did not begin during service.  Specifically, in his Report of Medical History at separation from service in January 1992 he denied having any ear, nose, and throat trouble or hearing loss, and during examination in 2010 he reported onset after service.  The Board affords greater weight to these Veterans statements as they are more contemporaneous to service and the Veteran has more recently indicated he did not know when the symptoms started.    
Overall, the Board finds that service-connection is not warranted for tinnitus.  The Veteran is competent to diagnose tinnitus as it is capable of lay observation.  However, the Veterans statements at separation indicate he did not have problems with ringing in his ears at separation from service, and there was no indication of him complaining of ringing in the ears after separation from service until the May 2010 VA examination.  Outside of the Veterans hearing testimony, there is no evidence suggesting that tinnitus began during service or within one year of service, and there is no competent evidence indicating that the current tinnitus is related to military service, to include exposure to loud noises during service.  As such, the claim must be denied.  
 
REMANDED ISSUES
The claims of entitlement to service connection for posttraumatic stress disorder (PTSD), arthritis, and memory loss are remanded for additional development.
As it pertains to the Veterans PTSD, the claim was denied in an August 2012 rating decision because the Veteran did not have a diagnosis of PTSD that met the full diagnostic criteria under the Diagnostic and Statistical Manual of Mental Disorders (DSM).  This was based on findings from a June 2012 VA examination.  Since that time, the Veterans treatment notes have been submitted showing that he carries a diagnosis of chronic PTSD in accordance with the DSM.  Moreover, the Veteran submitted an amended DD-214 document that showed he obtained a Combat Action Ribbon, which confirms the Veteran engaged in combat with the enemy.  Given these additions to the record, an additional VA examination is necessary.  As the Veterans claimed memory loss may be related to his mental disability, remand of that issue is also appropriate so that the examiner can comment on that disability.    
As it pertains to the Veterans arthritis, the claim was denied because the VA examiner found that the Veterans joint pain was not related to a specific exposure event in service or an undiagnosed illness.  However, more recent treatment notes from 2017 indicate that the Veteran has been diagnosed with fibromyalgia, which may be the cause of his joint pain.  In fact, the VA Regional Office has made an inquiry to schedule the Veteran for a VA examination to address his fibromyalgia, but cancelled the examination as a Gulf War General Medical Examination was being scheduled.  That examination did not adequately address fibromyalgia.    
 
The matters are REMANDED for the following actions:
1.  Ask the Veteran to identify all outstanding treatment records relevant to his PTSD, memory loss, and arthritis claims.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017), to include notifying the Veteran of the unavailability of the records.
2. Schedule the Veteran for a VA fibromyalgia examination.  The Veterans claims folder should be provided to the reviewer prior to completion of the opinion.  
The examiner should opine as to whether a diagnosis of fibromyalgia is warranted.  If so, the examiner should address whether the fibromyalgia manifested prior to the Veterans Gulf War Service, during such service, or after such service, as well as whether the fibromyalgia accounts for the Veterans ongoing complaints of joint pain that have previously been diagnosed as arthritis.
The examiner is also asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veterans diagnosed arthritis is related to active duty service. This opinion should address whether service itself resulted in arthritis, as opposed to exposures in the Gulf causing arthritis.  
The examiner is advised that the term at least as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  
The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  
3. Schedule the Veteran for another VA mental disorders examination.  The Veterans claims folder should be provided to the reviewer prior to completion of the opinion, to include the updated treatment notes showing an ongoing diagnosis of PTSD and the award of a Combat Action Ribbon.
The examiner should diagnose all current psychiatric disorders.  If PTSD is diagnosed, the examiner should list all stressful events contributing to that diagnosis.  For all other diagnosed psychiatric disorders, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder (to include memory loss) is related to service.  The examiner should specifically note whether there are objective indications of memory loss.  The examiner is also asked to describe the extent of any memory loss present.  
The examiner is advised that the term at least as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  
The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.




  
(CONTINUED ON NEXT PAGE)
4. Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, be provided an opportunity to respond, and the claims should thereafter be returned to the Board as warranted.  
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel 

